DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings dated 4/23/2021 are approved.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-20.  Prior art of record fails to teach or fairly suggest a method and an apparatus for a user equipment (UE), the apparatus comprising: a memory interface to store system information in a memory device; and a processor configured to: 
determine, from the system information, whether a carrier supports a standalone (SA) operation of a first RAT or a non-standalone (NSA) operation of the first RAT in cooperation with a second RAT; 
for the NSA operation of the first RAT in cooperation with the second RAT, skip bands of the first RAT for an initial search or an out-of-service (OOS) search; and 
for the SA operation of the first RAT: 
perform a storage list search (SLS), according to SLS search criteria, of recently used frequencies of at least the first RAT; 
in response to the SLS search criteria not being satisfied, perform a deviated band search (DBS), according to DBS search criteria, wherein for the first RAT the DBS is limited to configured bands of the carrier; and 
in response to the DBS search criteria not being satisfied, skip the bands of the first RAT in a remaining band search (RBS) as recited in independent claims 1, 11 and depicted in figure 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0389828) Venkataraman et al teaches if the system information for a NR neighbor cell is available, the UE may abort camping on the LTE cell (e.g., second RAT) or ignoring (e.g., skip) the current serving LTE cell (e.g., second RAT) wherein the system information assist the UE in selecting the most optimal cell (LTE cell for 5G NSA deployment, or 5G NR cell for SA deployment) (0094).
	---(2022/0015029) Wang et al teaches the UE may attempt to select a cell to connect to a network (e.g,. a 4G network, 5G network, or the like) based on system information.  The system information includes Tracking Area Code (TAC) that the UE uses to determine whether the respective cell is configured as an SA cell or an NSA cell (0005, 0033).
	---(2022/0015020) Maattanen et al teaches in case of Non-Stand-Alone (NSA) the UE does not perform initial access on the NR carrier (e.g., skip bands of the first RAT)  (0060).
	---(2022/0159783) Mohammed et al teaches System Information block 24 (SIB24) of an LTE cell may include neighbor information for one or more SA NR cells (0082).
	---(2022/0167226) Chin et al teaches UE refrains (e.g, skip) from measuring reference signals within a given frequency range from a 5G base station (0021) based on System Information (0022, 0067).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646